Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2018/059727 04/17/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 17167707.3 04/24/2017.	
Claims 4-11 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
Claim Rejections/Objections Withdrawn
3.	The rejection of canceled claims are withdrawn. 
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 4-9, 11 under 35 U.S.C. 103 as being unpatentable over Jung WO 2016142327 A1 in view of Lamberth “SULFUR CHEMISTRY IN CROP PROTECTION” J. Sulfur Chemistry, February 2004, Vol. 25, No. 1, pp. 39–62 and Lamberth “Synthesis and fungicidal activity of N-2-(3-methoxy-4-propargyloxy) phenethyl amides. Part 3: stretched and heterocyclic mandelamide oomyceticides.” Pest Manag Sci 63:57–62 (2007), 446-451 is maintained.  Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    168
    386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    202
    383
    media_image2.png
    Greyscale
 The instant claims are generic and are not limited to any species.  Any of the species of Jung modified in this manner would read on the generic claims. For example compound C2, 
    PNG
    media_image3.png
    206
    612
    media_image3.png
    Greyscale
, while not comparable to any of the species in the specification since none have a benzimidazole, would as a thiophene analog be a compound of claim 1 where Q1 is benzimidazole and the rest of the groups are as in the elected species. Jung also teaches a genus and the instant claims are also generic.

With regard to selecting “phenyl to thiophene out of all possible modifications that could be made”, the office need not consider all potential modifications to prior art compounds, but is only required to examine the claimed invention.  According to the argument, “there is no reason one would be specifically motivated to make the specific exchange of phenyl to thiophene.” However the rejection explains that “one would be motivated to prepare the thiophene bioisosteres of the prior art in order to obtain compounds with the same properties and even increased potency.”  Making a compound with the same or similar properties “without loss of activity” compared to the compounds of Jung is motivation.  Lamberth does discuss examples where potency is improved.
According to the arguments on page 11-12 ¶ 3, “the exchange of phenyl to thiophene cannot easily be transferred to bicyclic or other polycyclic ring systems,” however Lamberth does not make a distinction between thiophene and fused thiophenes, giving multiple examples of both fused and non-fused thiophenes.   Applicant admits that several examples discussed in Lamberth show that both fused and non-fused thiophenes lead to improvements.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As shown in the Figure 2 above, in 2-3 day contact killing changing the fused phenyl to a thiophene results in improved potency.  There is also an increase in ovicidal killing for both compounds 15 and 27 as compared to compound 87/18. As shown in the Figure 2 above, in 8-10 day contact killing changing the phenyl to a thiophene results in improved potency.  In the figure 3 below, compound 23 with a fused thiophene as compared to compound 33 with a phenyl is superior. There is also an increase in ovicidal killing for both compound 23 as compared to compound 33.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Lamberth also discusses an additional example where a fused thiophene is more potent than the benzofused bicylic analog in reference [99] “the thienopyrimidinone 90 is also, at low doses, at least as active against powdery mildew diseases on cereals (Erysiphe graminis) and grape (Uncinula necator) as the quinazolinone derivative proquinazid (91) [99].” Reference [99] was discussed in the final rejection of March 17, 2021.  The activity is the same for proquinazid and in some cases at lower application rates [Final Rejection of March 17, 2021 page 7 ¶ 2 to page 9 ¶ 2]. Applicants’ representative argues that “any finding for fungicides is not necessarily valid for insecticides”, however Lamberth shows that broadly similar biological properties are expected when making the thiophene analog regardless of the specific pest involved. As quoted in the 
The prima facie case of the obviousness of the thiophene to phenyl substitution is extraordinarily strong. This is a so called exemplary rationale as set forth in MPEP 2143, “(C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.” 
Secondary Considerations	
	Applicants’ representative argue that the 132 declaration of Dr. Rudiger Fischer on December 29, 2020 shows unexpected results. The examiner reviewed the affidavit previously and found the argument unpersuasive.  [Final Rejection of March 17, 2021 page 9 ¶ 3 to page 10]. Based upon the affidavit there is an improvement over two prior art Example I-023 and Example I-002 in WO ‘341, however an improvement in potency appears to be expected based upon Lambert. These appear to be expected results. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989).  
 Regardless, this showing is not commensurate in scope with the instant claims.  Claim 4 is 4 pages in length with pages of prophetic generic embodiments.   Even if the results presented were unexpected, such results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 4-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2016142327 A1 (cited on the IDS) in view of Lamberth “SULFUR CHEMISTRY IN CROP PROTECTION” J. Sulfur Chemistry, February 2004, Vol. 25, No. 1, pp. 39–62 and Lamberth “Synthesis and fungicidal activity of N-2-(3-methoxy-4-propargyloxy) phenethyl amides. Part 3: stretched and heterocyclic mandelamide oomyceticides.” Pest Manag Sci 63:57–62 (2007), 446-451.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art:  teaches compounds on 
Jung teaches compounds for crop protection having pesticide activity as formula (I) on page 1 and subformula I-2a, which is relevant to the elected species, on page 8:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The Q ring Q3, Q6 and Q9 of claim 2 being the same as (I-2a) and the J1 ring the 6 membered congener of the Aa-Ae ring, i.e. phenyl where A2-A5 are CH or CR.  These generic descriptions are supported by a large number of working example compounds on page 35 ff including those in Tables 1, 2, 3, and 4 on pages 35 ff.
The formula I-1a in Table 1 is the compound with the Q of Q1. The formula I-1b in Table 2 is the compound with the Q of Q3 which is the elected species Q selection.  Example B4 on page 71 has all the structural features of the elected species, except the J1 (instant Formula I, Aa-Ae) is a benzothiophene versus a thieno[3,2-b]thiophene.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

This compound was a good compound and performed well in the assays on pages 91 ff. and was used in formulations.  Additional formulations with other compounds and excipients are disclosed on pages 77ff.
B)	Ascertaining the differences between the prior art and the claims at issue.  The compounds of the instant claims have a thiophene moiety instead of a phenyl ring fused to the pyridine ring as in compounds of Jung. This change could also be described as replacement of an ethylene (-CH=CH-) with a sulfur (S) and is shown for the elected species versus compound B4 of Jung in Figure 1 below.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Example B4 was a good compound performing well in the assays on pages 95 ff. in compositions. Other formulations are disclosed on pages 77ff including those with additional agents.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry working in the field and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  A phenyl ring in biologically active compounds can generally be replaced by a thiophene without loss of activity because the sulfur atom is equivalent to an ethylenic group with respect to size, mass, and capacity to provide an aromatic lone pair.  The relationship is considered to be a classical bioisostere.  The choice of thiophene, a well-known phenyl replacement, in the agrochemical art is pointed to by Lamberth who discusses the successful replacement of phenyl with thiophene in a variety of agrochemicals resulting in compounds with improved potency.  Lamberth J. Sulfur Chemistry gives five examples,
BIOLOGICAL ADVANTAGES OF SULFUR-CONTAINING HETEROCYCLES

Phenyl–Thienyl Replacement

A phenyl ring in biologically active compounds can often be replaced by a thiophene without loss of activity [93, 94]. For instance in dimethenamid (81), the replacement of the o, o’-alkylated phenyl in the chloroacetamide herbicidemetolachlor (82) by a 2,4-dimethylthiophene results in comparable biological activity [95]..... Also within the area of sulfonylurea herbicides, a phenyl ring could be successfully replaced by a thiophene, which led from metsulfuron-methyl (85) to thifensulfuron-methyl (84) (Figure 16) [96]. Three further examples demonstrate that the phenyl–thienyl exchange is also valid for insecticides and fungicides (Figure 17).The 5-methylthienopyrimidineanalog 86 of the quinazoline derivative 87 exhibits a higher contact activity against the two-spotted spider mite (Tetranychus urticae) [97]. Also the efficacy of the thiophene analog 88 against different lepidoptera species is better compared to its benzophenone hydrazone parent 89 [98]. Finally, the thienopyrimidinone 90 is also, at low doses, at least as active against powdery mildew diseases on cereals (Erysiphe graminis) and grape (Uncinula necator) as the quinazolinone derivative proquinazid (91) [99]. [pages 53-53]


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Thifensulfuron-methyl shows better crop safety than its phenyl analog metsulfuron-methyl. The thienyl analog of mandipropamide has nearly identical activity to the phenyl compound as 
Conclusion
6.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625